Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/21 was filed after the mailing date of the present application on 10/20/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.  Claims 1, 8 and 16 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a memory component comprising, in combination with other cited limitations, error detection code (EDC) calculation circuitry to calculate a first EDC value based on the first bank address value and the row address value, and to calculate a second EDC value based on the second bank address value and the column address value, and to calculate a third EDC value based on data communicated via the second interface; circuitry to associate the second bank address value with stored activate command information, the stored activate command information to be based on the row address; code combination circuitry to calculate a fourth EDC value based on the first EDC value, the second EDC value, and the third EDC value; a third interface to transmit error detection information, the error detection information to include the fourth EDC value as recited in claim 1.
Claims 2-7 are allowed because of their dependency on claim 1.
The prior art of record fails to disclose a memory component comprising, in combination with other cited limitations, error detection code (EDC) calculation circuitry to calculate a first EDC value based on the first bank address value and the row address value, and to calculate a second EDC value 
Claims 9-15 are allowed because of their dependency on claim 8.
The prior art of record fails to disclose a memory component comprising, in combination with other cited limitations, error detection code (EDC) calculation circuitry to calculate a first EDC value based on the first command, and to calculate a second EDC value based on data communicated via the second interface; code modulation circuitry to calculate an EDC transmit value using an invertible function that is based on the first EDC value and a selected value, the selected EDC value to be provided by a source from a set of sources that include the EDC calculation circuitry providing the second EDC value; a third interface to transmit, to the controller, the EDC transmit value as recited in claim 16.
Claims 17-20 are allowed because of their dependency on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824